Exhibit 10.1

 

FUNDING AGREEMENT

 

This Agreement (this “Agreement”), by and between Ruthigen, Inc., a Delaware
corporation (“Ruthigen”), and Oculus Innovative Sciences, Inc., a Delaware
corporation (“Oculus” and, together with Ruthigen, the “Parties” and each, a
“Party”), is made and entered into this 31st day of January 2014.

 

RECITALS

 

WHEREAS, Ruthigen is currently a wholly-owned subsidiary of Oculus;

 

WHEREAS, the board of directors of Oculus has determined that it is appropriate,
desirable and in the best interests of Oculus and its shareholders to separate
its businesses into two publicly-traded companies (the “Separation”), all as
more fully described in the License and Supply Agreement, dated May 23, 2013,
the Shared Services Agreement, dated May 23, 2013, and the Separation Agreement,
dated August 2, 2013 by and between the Parties (as each has been and may be
amended, supplemented, extended, renewed or otherwise modified from time to time
and together, the “Ancillary Agreements”); and

 

WHEREAS, the Special Transaction Committee of Oculus (“STC”) has determined that
it is in Oculus’ best interests to continue to provide certain financing to
Ruthigen, pending the Separation, subject to the additional terms and conditions
set forth herein with respect to the Separation and the amendment of certain
terms of the Ancillary Agreements.

 

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements set forth herein, the Parties agree as follows:

 

ARTICLE I

THE SEPARATION

 

Section 1.1 General. Subject to the terms and conditions of this Agreement, the
Parties shall use, and shall cause their respective Affiliates (as defined
below) to use, their respective reasonable best efforts to consummate the
transactions contemplated hereby. “Affiliate” shall mean, when used with respect
to a specified person, a person that directly or indirectly, through one or more
intermediaries, controls, is controlled by or is under common control with such
specified person, including, without limitation, a subsidiary, where “control”
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of such person, whether through
ownership of voting securities or other interests, by contract or otherwise;
provided, that if control is deemed solely on the basis of ownership of voting
securities or other interests, such ownership must be in excess of fifty percent
(50%) of the then outstanding shares of common stock or the combined voting
power of such person; provided further, that (i) neither Ruthigen nor Oculus
shall be considered an Affiliate of each other or of each other’s Affiliates,
(ii) insofar as an officer or director of any Affiliate is an officer or
director of Ruthigen or Oculus, in reference to such other Party, the term shall
exclude such officer or director in such capacity of such other Party, and (iii)
no respective Oculus or Ruthigen shareholder shall be considered an Affiliate of
Oculus or Ruthigen unless such shareholder is a subsidiary of Oculus or Ruthigen
respectively.

 

Section 1.2 Governmental Approvals; Consents.

 

1.2.1 To the extent that the Separation requires any notices, reports or other
filings to be made, or any consents, registrations, approvals, permits or
authorizations to be obtained from any governmental authority (“Governmental
Approvals”), the Parties shall use reasonable best efforts to obtain any such
Governmental Approvals.

 



1

 

 

1.2.2 The Parties shall use reasonable best efforts to obtain any consents or
waivers from third parties required in connection with the transactions
contemplated by this Agreement.

 

Section 1.3 Termination of Agreements. Except with respect to obligations under
this Agreement and the Ancillary Agreements (and agreements expressly
contemplated herein or therein to survive by their terms), the Parties hereby
terminate any and all written or oral agreements, arrangements, commitments or
understandings, between or among them, as of the date hereof; and each Party
shall, at the reasonable request of the other Party, take, or cause to be taken,
such other actions as may be necessary to effect the foregoing.

 

Section 1.4 Disclaimer of Representations and Warranties. ON BEHALF OF THE
PARTIES AND THEIR RESPECTIVE AFFILIATES, THE PARTIES UNDERSTAND AND AGREE THAT,
EXCEPT AS EXPRESSLY SET FORTH HEREIN OR IN ANY ANCILLARY AGREEMENT, NO PARTY TO
THIS AGREEMENT, ANY ANCILLARY AGREEMENT OR ANY OTHER AGREEMENT OR DOCUMENT
CONTEMPLATED BY THIS AGREEMENT HEREBY OR THEREBY, IS REPRESENTING OR WARRANTING
IN ANY WAY AS TO THE BUSINESSES OR LIABILITIES CONTRIBUTED, TRANSFERRED,
DISTRIBUTED OR ASSUMED AS CONTEMPLATED HEREBY OR THEREBY, AS TO ANY CONSENTS OR
GOVERNMENTAL APPROVALS REQUIRED IN CONNECTION HEREWITH OR THEREWITH, AS TO THE
VALUE OR FREEDOM FROM ANY SECURITY INTERESTS OF, OR ANY OTHER MATTER CONCERNING,
ANY ASSETS OF SUCH PARTY, OR AS TO THE ABSENCE OF ANY DEFENSES OR RIGHT OF
SETOFF OR FREEDOM FROM COUNTERCLAIM WITH RESPECT TO ANY CLAIM OR OTHER ASSET,
INCLUDING ANY ACCOUNTS RECEIVABLE, OF ANY PARTY, OR AS TO THE LEGAL SUFFICIENCY
OF ANY CONTRIBUTION, DISTRIBUTION, ASSIGNMENT, DOCUMENT, CERTIFICATE OR
INSTRUMENT DELIVERED HEREUNDER TO CONVEY TITLE TO ANY ASSET OR THING OF VALUE
UPON THE EXECUTION, DELIVERY AND FILING HEREOF OR THEREOF.

 

ARTICLE II

AMENDMENTS TO ANCILLARY AGREEMENTS

 

Section 2.1 Separation Agreement. The Parties hereby amend the Separation
Agreement in substantially the same form as attached hereto as Exhibit A and
concurrently herewith shall execute same.

 

Section 2.2 License and Supply Agreement. The Parties hereby amend the terms of
the License and Supply Agreement in substantially the same form as attached
hereto as Exhibit B and concurrently herewith shall execute same.

 

Section 2.3 Shared Services Agreement. The Parties hereby amend the terms of the
Shared Services Agreement in substantially the same form as attached hereto as
Exhibit C and concurrently herewith shall execute same.

 

ARTICLE III

CONTINUED FINANCING FOR RUTHIGEN

 

Section 3.1 Termination of Funding of Subsidiary. Other than as set forth in
Section 3.2 below, as of the date hereof, Oculus shall immediately cease funding
of the ongoing operations of Ruthigen.

 

Section 3.2 Provision for Certain Additional Financing. Subject to execution by
the Parties of Exhibits A, B, and C and the terms and conditions hereof, Oculus
shall fund Ruthigen for a total of $760,000 to proceed with its proposed initial
public offering. Such funds will be transferred to that certain Ruthigen bank
account (Wells Fargo Bank ___________, Account No. ___________) as payroll and
third party vendor payments are required consistent with a budget to be mutually
agreed upon by Oculus and Ruthigen in connection with the execution of this
Agreement (the “Budget”). Following the execution of this Agreement, Oculus
shall maintain possession of all Ruthigen bank and checking accounts and
continue to process both payroll and vendor payments on behalf of Ruthigen as
set forth in the Budget. Oculus will not maintain possession of Ruthigen bank
and checking accounts unless designated by Ruthigen after the Ruthigen initial
public offering. Oculus shall have no further obligation to fund operations of
Ruthigen beyond the amounts detailed in the Budget. Furthermore, any funds
provided by Oculus to Ruthigen pursuant to this Agreement shall be repaid by
Ruthigen to Oculus at the time of the closing of the Ruthigen initial public
offering. It is additionally agreed that Ruthigen will not commit to any
additional liabilities or expenses in excess of those detailed in the Budget and
any unpaid expenses incurred by Ruthigen prior to or subsequent to this
Agreement remain the responsibility of Ruthigen to pay.

 



2

 

 

Section 3.3 Possible Extension of Financing. Provided that all other
requirements of this Agreement have been met, Oculus may, in its sole
discretion, extend additional funds to Ruthigen, but has no obligation to do so.

 

ARTICLE IV

RESIGNATIONS OF DIRECTORS AND COOPERATION COVENANT

 

Section 4.1 Resignation of Certain Directors. Greg French shall resign from the
board of directors of Oculus and any committees thereof, and any position he
holds as an officer or employee of Oculus effective upon the earlier to occur of
(x) the closing of the sale by Ruthigen of securities in any public offering; or
(y) the filing of an amendment to the Registration Statement on Form S-1
previously filed by Ruthigen with the SEC; or (z) March 1, 2014. Hojabr Alimi
and Richard Conley shall resign from the board of directors of Oculus and any
committees thereof, and any position he respectively holds as an officer or
employee of Oculus effective upon the closing of any public offering by Ruthigen
of securities. Such resignations shall in the form attached hereto as Exhibit D
and delivered in executed form to Oculus counsel on the date hereof. For the
purposes of clarity, Messrs. Alimi, Conley, and French; the management of
Oculus; and the STC have mutually agreed upon the language to be included in the
resignations attached hereto as Exhibit D, and any changes from that certain
language must be mutually agreed upon by Messrs. Alimi, Conley, and French, the
management of Oculus, and the STC prior to execution.



 

Section 4.2 Public Announcement of Resignations. Oculus will file a Current
Report on Form 8-K, within the appropriate guidelines of the Securities and
Exchange Commission, announcing the resignations of Messrs. Alimi, Conley, and
French as appropriate. Oculus shall reasonably collaborate with each of the
resigning board members as to the language included in the report regarding that
particular member’s resignation from the Oculus board. Mr. French, the
management of Oculus, and the STC have mutually agreed upon the language to be
included in the report regarding Mr. French’s resignation, and any changes from
that certain language must be mutually agreed upon by Mr. French, the management
of Oculus, and the STC prior to filing. Oculus will provide each of the
resigning board members with a copy of the report prior to filing and the
resigning board members will have a 24-hour period from such receipt to comment
on the draft.

 

Section 4.3 Approval by the STC of IPO Terms; Oculus Agreement to Cooperate. The
STC approves the terms mutually agreed upon by Oculus and Ruthigen in connection
with the execution of this Agreement (the “IPO Terms”) and Oculus shall
cooperate with Ruthigen in taking all steps reasonably necessary to cause the
Ruthigen initial public offering to proceed as promptly as possible. If,
however, the terms of the Ruthigen initial public offering are required to be
changed from the mutually agreed upon IPO Terms by any of the following third
parties, including the Securities and Exchange Commission, NASDAQ, FINRA, Dawson
James Securities, Inc. and MLV & Co., then the STC shall consider such required
changes in good faith, in light of the parties’ mutual intent to proceed with
the Ruthigen initial public offering, and as it deems in the best interests of
Oculus and Oculus’ stockholders.



 

ARTICLE V

MISCELLANEOUS

 

Section 5.1 Governing Law; Venue. This Agreement and the rights and obligations
of the Parties hereunder are governed by, and construed and enforced in
accordance with, the laws of the State of California, without regard to
principles of conflict of laws. All actions brought to enforce this Agreement
shall be brought in courts located in the county of San Francisco, California or
courts of the United States located in the Northern District of California.

 

Section 5.2 Amendment; Successors and Assigns. This Agreement may be amended
only by a written instrument executed by both Parties. This Agreement shall be
binding upon, and shall inure to the benefit of, the Parties and their
respective successors and assigns. Notwithstanding the foregoing, this Agreement
shall not be assignable, in whole or in part, by any Party without the prior
written consent of the other Party, and any attempt to assign any rights or
obligations arising under this Agreement without such consent shall be null and
void; provided, that so long as such assignment is not to a competitor of the
other Party (a competitor is defined as a person who derives twenty percent
(20%) or more of its revenues from the same or substantially the same products
or reasonable substitutes for same as the non-assigning Party), (i) a Party may
assign this Agreement in connection with a merger transaction in which such
Party is not the surviving entity or the sale by such Party of all or
substantially all of its assets, and (ii) upon the effectiveness of such
assignment, the assigning Party shall be released from all of its obligations
under this Agreement if the surviving entity of such merger or the transferee of
such assets shall agree in writing, in form and substance reasonably
satisfactory to the other Party, to be bound by all terms of this Agreement as
if named as a “Party” hereto.

 



3

 

 

Section 5.3 Counterparts; Entire Agreement. This Agreement may be executed in
one or more counterparts, including by facsimile, PDF or other form of
electronic signature, all of which together shall be considered one and the same
instrument. This Agreement shall constitute the entire agreement between the
Parties with respect to its subject matter, and supersedes, merges and voids any
and all prior negotiations, understandings and agreements between the Parties
with respect to such subject matter, whether oral or written.

 

Section 5.4 Notice. Any and all notices and other communications concerning this
Agreement shall be in writing and addressed as follows:

 

if to Ruthigen:

Ruthigen, Inc.

2455 Bennett Valley Road, Suite C116

Santa Rosa, CA 95404

Attn: Chief Executive Officer

 

with a copy to:

Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C.

666 Third Avenue

New York, NY 10017

Attn: Ivan K. Blumenthal, Esq.

 

If to Oculus:

Oculus Innovative Sciences, Inc.

1129 N. McDowell Blvd.

Petaluma, CA 94954

Attn: Chief Executive Officer

 

with a copy to: Oculus Special Transaction Committee

Attn: J.F. Petruzzelli

K&L Gates LLP

630 Hansen Way

Palo Alto, California 94304

 

or at such other address as may be designated in writing pursuant to the terms
hereof to the other Party. All such notices and other communications shall be
sent by one of the following means - certified U.S. mail, return receipt
requested, by a nationally recognized overnight delivery service, by facsimile
or by email if sent to the Party recipient’s regular business email address and
facsimile number, and shall be deemed delivered: if sent by U.S. Mail, five (5)
days after certification thereof; if sent by facsimile, upon verification of
receipt; if sent by overnight delivery service, one (1) business day after
delivery to the courier; or if sent by email, on the business day sent if during
the normal business hours of the recipient and otherwise on the next business
day; provided, that if sent by facsimile or email, a copy of such notice or
other communication shall be sent at the same time as such facsimile or email
notice by another means permitted by this Section.

 



4

 

 

Section 5.5 Severability. If any provision of this Agreement is determined by a
court of competent jurisdiction to be invalid, void or unenforceable, the
remaining provisions hereof, or the application of such provision in
jurisdictions other than those as to which it has been held invalid or
unenforceable, shall remain in full force and effect and shall in no way be
affected, impaired or invalidated thereby, so long as the economic or legal
substance of the transactions contemplated hereby is not affected in any manner
adverse to any Party. Upon such determination, the Parties shall negotiate in
good faith in an effort to agree upon such a suitable and equitable provision to
effect the original intent of the Parties.

 

Section 5.6 Headings. The article, section and paragraph headings contained in
this Agreement are for reference purposes only and shall not affect in any way
the meaning or interpretation of this Agreement.

 

Section 5.7 Specific Performance. Irreparable damage could occur in the event
that the provisions of this Agreement were not performed in accordance with
their specific terms. Accordingly, solely with respect thereto and regardless of
the arbitration provisions hereof, the Parties shall be entitled to seek
injunctive relief from a California court with jurisdiction of the parties and
subject matter to enforce specifically the terms and provisions hereof or other
equitable remedies in addition to any other remedy or relief to which they may
be entitled.

 

Section 5.8 No Partnership, Agency or Joint Venture. This Agreement is not
intended to create, and does not create, any agency, partnership, joint venture
or any like relationship between the Parties. Without limiting the generality of
the foregoing sentence, Oculus is entering into this Agreement solely on its own
behalf and shall not have (x) any obligation to perform on behalf of any other
holder of Common Stock or (y) any liability (regardless of the legal theory
advanced) for any breach of this Agreement by any other holder of Common Stock
and (b) by entering into this Agreement does not intend to form a “group” for
purposes of Rule 13d-5(b)(1) of the Securities Exchange Act of 1934, as amended,
or any other similar provision of applicable law.

 

 

 

 

 

[Remainder of Page Intentionally Left Blank]

 

 



5

 

 

IN WITNESS WHEREOF, this Agreement has been executed by the Parties as of the
date indicated above.

 

 

  RUTHIGEN, INC.         By: /s/ Hojabr Alimi   Name: Hojabr Alimi   Title:
Chief Executive Officer         OCULUS INNOVATIVE SCIENCES, INC.       By: /s/
Jim Schutz     Name: Jim Schutz     Title: Chief Executive Officer      

 

 

 



6

 

 

Exhibit A

 

Amended Separation Agreement


 

 

 



7

 

 

 

Exhibit B

 

Amendment No. 3 to the License and Supply Agreement

 

 

 



8

 

 

Exhibit C

 

Amendment No. 1 to the Shared Services Agreement

 

 

 

 

 



9

 

 

Exhibit D

 

Resignation Letter Forms

 

 



10

 